UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6415


EDDIE D. GEIGER,

                  Petitioner - Appellant,

          v.

ANTHONY PADULA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Timothy M. Cain, District Judge.
(4:12-cv-00603-TMC-TER)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie D. Geiger, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, James Anthony Mabry, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eddie D. Geiger seeks to appeal the district court’s

order granting partial summary judgment in favor of Respondent

in Geiger’s 28 U.S.C. § 2254 (2006) petition.                      This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain    interlocutory      and       collateral   orders,     28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,    337   U.S.   541,   545-46      (1949).        The   order

Geiger    seeks    to   appeal     is    neither      a    final    order    nor   an

appealable interlocutory or collateral order.                      Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for   lack   of    jurisdiction.         We   dispense      with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            DISMISSED




                                         2